DETAILED ACTION
Claims 1-10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

The Applicant has filed the instant application as a divisional of prior application number 16/767,287. However, it is the Examiner’s view this was in error, and was intended to be filed as a continuation or continuation-in-part of prior application number 16/767,287. The Examiner invites the Applicant to correct the designation. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021 and 9/2/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, respectively, of U.S. Patent No. 11,237,071. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant invention are broader recitations of claims 4-6, respectively, of U.S. Patent No. 11,237,071.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazushige et al. (WO 2007/004400 A1, hereinafter Kazushige).

Regarding claim 1, Kazushige teaches a shield structure for a pressure sensor (see Fig. 2a, shield structure 25 for pressure sensor 10) comprising: a sensor unit including a sensor chip for detecting a pressure and sending a detection output signal (see Fig. 2a, sensor unit includes sensor chip 20 for detecting pressure and sending an output signal), a diaphragm (21) for partitioning a liquid sealing chamber (23, oil filled chamber) which the sensor chip (20) is placed into a pressure chamber facing the liquid sealing chamber (see Fig. 2a, position of diaphragm 21), and a group of input-output terminals electrically connected to the sensor chip (see Fig. 2a, I/O terminals 17 connected to sensor chip 20 as shown), a sensor housing forming the liquid sealing chamber in conjunction with the diaphragm (see Fig. 2a, sensor housing 16 and diaphragm 21 form oil chamber); and an electric field blocking member (25) placed between one end surface of the sensor chip (20) in the liquid sealing chamber and the diaphragm (21) and supported from one end surface of a conductive plate (see Fig. 2a, conductive plate 24 supports electric field blocking member 25) having one end surface which is opposed to the diaphragm and the other end surface supported on an inner peripheral surface of the sensor housing (see Fig. 2a, conductive plate 24 has bottom end surface opposed to the diaphragm 21 and other end supported on an inner peripheral surface of the sensor housing 16), the electric field blocking member electrically connected to the group of input-output terminals (see page 5, para. 3, conductive plate 24 connected to both the ground of the sensor chip 20 and to the shield 25, wherein the shield 25 is thus considered by the Examiner as electrically connected to the group of input-output terminals including a ground), and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip (see page 5, para. 3-4, metallic plate 25 is a connected to ground and thus blocks electric fields acting on the circuits of the sensor chip 25).

Regarding claim 2, Kazushige above teaches all of the limitations of claim 1.
Furthermore, Kazushige teaches that wherein the conductive plate is placed on an inner peripheral surface of a sensor housing that accommodates the sensor unit and is electrically connected to the group of input-output terminals (see Fig. 2a and page 5, para. 3-4, conductive plate 24 on inner peripheral surface of sensor housing 16 and connected to the input-output terminal ground via the sensor chip 20).

Regarding claim 3, Kazushige above teaches all of the limitations of claim 1.
Furthermore, Kazushige teaches that the conductive plate and the signal processing electronic circuit unit of the sensor chip have an equal electric potential (see Fig. 2a and page 5, para. 3-4, conductive plate 24 on inner peripheral surface of sensor housing 16 and connected to the input-output terminal ground via the sensor chip 20).

Regarding claim 6, Kazushige above teaches all of the limitations of claim 1.
Furthermore, Kazushige teaches and a sensor unit accommodating portion storing the sensor unit and the electric field blocking member (see Fig. 2a, sensor unit accommodating portion 15 storing the sensor unit as shown).

Regarding claim 7, Kazushige above teaches all of the limitations of claims 1 and 2.
Furthermore, Kazushige teaches a sensor unit accommodating portion storing the sensor unit and the electric field blocking member (see Fig. 2a, sensor unit accommodating portion 15 storing the sensor unit as shown).

Regarding claim 8, Kazushige above teaches all of the limitations of claims 1 and 3.
Furthermore, Kazushige teaches a sensor unit accommodating portion storing the sensor unit and the electric field blocking member (see Fig. 2a, sensor unit accommodating portion 15 storing the sensor unit as shown).

Allowable Subject Matter
Claims 4, 5, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4, 5, 9, and 10, Kazushige represents the best art of record. However, Kazushige fails to encompass all of the limitations of independent claim 4.
Regarding claim 4, Kazushige teaches a shield structure for a pressure sensor (see Fig. 2a, shield structure 25 for pressure sensor 10) comprising: a sensor unit including a sensor chip for detecting a pressure and sending a detection output signal (see Fig. 2a, sensor unit includes sensor chip 20 for detecting pressure and sending an output signal), a sensor housing supporting the sensor chip (see Fig. 2a, sensor housing 16), a diaphragm (21) for partitioning a liquid sealing chamber (23, oil filled chamber) which the sensor chip (20) is placed into a pressure chamber facing the liquid sealing chamber (see Fig. 2a, position of diaphragm 21), and a group of input-output terminals supported by the sensor housing and electrically connected to the sensor chip (see Fig. 2a, I/O terminals 17 connected to sensor chip 20 via 16 as shown); and a shielding plate (25) which is placed between one end surface of the sensor chip (20) in the liquid sealing chamber and the diaphragm (21), has a portion facing the sensor chip (see Fig. 2a, portion of plate 25 faces sensor chip 20), and passes immediately above a central part of the sensor chip with a predetermined clearance (see Fig. 2a, portion of plate 25 passes over central part of sensor chip 20 with clearance shown), the shielding plate being electrically connected to the group of input-output terminals and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip (see page 5, para. 3-4, metallic plate 25 is a connected to ground and thus blocks electric fields acting on the circuits of the sensor chip 25).
However, Kazushige fails to teach that the shielding plate has a fixed end portion being continuous with the portion facing the sensor chip and fixed to the sensor housing via the group of input-output terminals.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 4 and the examiner can find no teachings for a shield structure for a pressure sensor as claimed which specifically includes that the shielding plate has a fixed end portion being continuous with the portion facing the sensor chip and fixed to the sensor housing via the group of input-output terminals, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855